DETAILED ACTION
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-11 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Cork et al. U.S. Patent Publication No. 20130294644 teaches imagining a composite part to determine boundaries, creating a filler ply based on the image and curing the composite part and the filler ply, Gibson et al. U.S. Patent Publication No. 20180305266 teaches using a camera to create an image of a workpiece during an additive manufacturing process, Cheverton et al. U.S. Patent Publication No. 20150177158, Mark et al. U.S. Patent Publication No. 20160311165, Tobia et al. U.S. Patent Publication No. 20180304540,  Hwang et al. U.S. Patent Publication No. 20190283333, and Putman et al. U.S. Patent Publication No. 20200247061 teaches using a camera to image an object during an additive manufacturing process, Toyserkani et al. U.S. Patent Publication No. 20150352639 teaches using a camera to provide feedback control for an additive manufacturing process, Kunze et al. U.S. Patent Publication No. 20030010409 teaches providing a random distribution of reinforcement material to manufacture an additive composite, Chattopadhyay et al. U.S. Patent Publication No. 20190187047 teaches detecting damage by imaging fiber reinforcements in composites, and Noda et al. U.S. Patent Publication No. 20140147240 teaches using a vision sensor to detect the arrangement of randomly distributed objects.  Further, Debout et al. ‘Tool path smoothing of a redundant machine: Application to Automated Fiber Placement’ Computer-Aided Design 43 (2011) 122–132 teaches a method for automated fiber placement with toolpath optimization for composite fabrication, Schmitt et al. ‘Real-Time Machine Vision System for an Automated Quality Monitoring in Mass Production of Multiaxial Non-Crimp Fabrics’ IFAC-PapersOnLine 48-3 (2015) 2393–2398 teaches quality monitoring of fiber composites using imaging and Frketic et al. ‘Automated manufacturing and processing of fiber-reinforced polymer (FRP) composites: An additive review of contemporary and modern techniques for advanced materials manufacturing’ Additive Manufacturing 14 (2017) 69–86 teaches additive manufacturing of fiber-reinforced composite materials generally.
None of these references taken either alone or in combination with the prior art of record discloses a method for manufacturing an object using an additive manufacturing process, comprising the steps of: providing loose raw material to a fabrication bed; providing loose reinforcing material to the fabrication bed having a random distribution; capturing an image of the raw material and the reinforcement material; processing the image to identify an arrangement of the reinforcement material in the fabrication bed; dynamically determining a toolpath based upon the arrangement of the identified reinforcement material; and operating a tool to activate the raw material along the determined toolpath in a layer of the object being manufactured, as in independent claim 1.  Independent claim 10 recites similar limitations embodied as a system.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119